On Petition for Rehearing.
Caldwell, J.
Appellant, by its petition for a rehearing, earnestly and ably contends that the court in its original opinion erred in two material respects, to the following effect: (1) In holding that the bond involved in this action, although broader in its conditions than required by the statute under which it was apparently given, may nevertheless be enforced according to its terms. (2) In applying §§400, 401, 700 Burns 1914, §§391, 392, 658 R. S. 1881, in order that the judgment below might be affirmed.
8. Respecting the first point, the holding is substantially that where a board of county commissioners is authorized by a statute to contract for the performance of a work of public improvement, it may, by virtue of its incidental powers, require of the contractor the execution of a bond with surety, conditioned for the proper performance of the work and other matters properly *292related thereto, even in the absence of a statute providing that such a bond be taken; that where a statute requires that a bond be taken, conditioned as specified by such statute, the board may, by virtue of such incidental powers, take a bond more broadly conditioned than required by the statute, provided the statute does not prohibit the taking of such a bond, and if the matter of the additional provisions is properly related to the work of the improvement, and that if such a bond be voluntarily given in consideration of the contract it may be enforced according to its terms. It is now contended that this court in developing such general principles and in specifically applying them ran counter to certain decisions of the supreme court and also of this court, as United States Fidelity, etc., Co. v. Poetker (1913), 180 Ind. 255, 102 N. E. 372; State, ex rel. v. Heim (1915), 58 Ind. App. 654, 108 N. E. 776; and State, ex rel. v. Fletcher (1891), 1 Ind. App. 581, 28 N. E. 111.
In the Poetker case, a bank cashier’s bond was involved. It was executed pursuant to a statute, the terms of which required that the board of directors take from the cashier a bond with surety, conditioned as specified by the statute. The bond as in fact executed contained limitations the effect of which, literally construed, was to narrow the conditions of the bond as required by the statute. Under such circumstances, the court held, in an action brought against the surety on the bond, that it should be construed and enforced as if it in fact contained the statutory conditions undiminished and unqualified. The question of whether a board of directors of a bank has the power, in the discharge of the discretionary duties of that office, to exact from a bank cashier as a part of the contract of employment, a bond conditioned more broadly than *293a statutory requirement that a bond with certain specified conditions be taken, or whether such a bond, if given, may be enforced according to its terms, was not involved, and hence not decided. In State, ex rel. v. Heim, supra, a contract for a public improvement provided that the contractor’s bond required by the board of' commissioners should contain a certain condition not specified by the statute. The bond as executed in fact contained only the statutory conditions. In a suit brought by the board of commissioners against the surety on the bond, the plaintiff declared on a breach of such additional condition, not in fact contained in the bond. This court held that as the condition involved was not contained in the bond or required by the statute, it could not be read into the bond, and enforced as against a surety, in the absence of an allegation and proof that it had been omitted from the bond by mistake of the parties. It is evident that that ease is not in conflict with the decision in the ease at bar. State, ex rel. v. Fletcher, supra, involved a recognizance bond, executed by a defendant, conditioned primarily for his appearance at court for trial. We do not regard that case as controlling here.
As tending to support the original opinion, we call attention to the following in addition to the decisions cited therein: City of St. Louis v. Von Phul (1896), 133 Mo. 561, 34 S. W. 843, 54 Am. St. 695; Hamilton v. Gambell (1897), 31 Or. 328, 48 Pac. 433; Knapp v. Swaney (1885), 56 Mich. 345, 23 N. W. 162, 56 Am. Rep. 397; Devers v. Howard (1898), 144 Mo. 671, 46 S. W. 625; City of Philadelphia v. Steward (1900), 195 Pa. St. 309, 45 Atl. 1056; Bunneman v. Wagner (1888), 16 Or. 433, 18 Pac. 841, 8 Am. St. 306; Portland v. Bituminous Paving Co. (1898), 33 Or. 307, 52 Pac. 28, 72 Am. *294St. 713, 44 L. R. A. 527; Trustees, etc. v. Rausch (1890), 122 Ind. 167, 172, 23 N. E. 717; Puget Sound State Bank v. Gallucci (1914), 82 Wash. 445, 144 Pac. 698; Dolese Bros. Co. v. Chaney (1915), 145 Pac. (Okl.) 1119. 1 Elliott, Roads & Sts. (3d ed.) §646.
9. As to the second point urged, appellant does not controvert the statement contained in the original opinion to the effect that there is no controversy respecting the facts, and that from them conflicting inferences can not reasonably be deduced. Neither does appellant call attention to any additional defense that it might make or to any additional fact that it might urge in its own behalf on a retrial. Under such circumstances, we believe that the court, as indicated in the original opinion, properly applied the sections mentioned, in order that the judgment below might be affirmed. Southern R. Co. v. Howerton (1914), 182 Ind. 208, 105 N. E. 1025, 106 N. E. 369; 1 Ency. Pl. and Pr. 608, 610. The petition for a rehearing is overruled.
Note. — Reported in 109 N. E. 237, 111 N. E 19. As to liability of surety company as distinguished from that of individual sureties, see Ann. Cas. 1912 B 1087. As to right of one furnishing labor or material to sue on bond given by contractor to property owner, see Ann. Cas. 1916 A 754. See, also, under (1) 5 C. J. 985; 4 Cyc 91, 96; (2) 5 C. J. 913; 4 Cyc 47; (3) 25 Cyc 665; (4) 5 C. J. 916, 924; 4 Cyc 49; (5) 22 Cyc 62, 63; (6) 32 Cyc 306; (7) 37 Cyc 235; (8) 11 Cyc 484; (9) 4 C. J. 749; 3 Cyc 444.